Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 12, 2007                                                                                          Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  133134 & (93)                                                                                           Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices


  KAY INVESTMENT COMPANY, LLC,
           Plaintiff-Appellant,
                                                                     SC: 133134
  v                                                                  CoA: 263549
                                                                     Wayne CC: 04-436963-CZ
  BRODY REALTY I, LLC,
           Defendant-Appellee,
  and

  GEORGE BRODY TRUST and
  ROBERT BRODY,
             Defendants.
  ___________________________________

                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 12, 2007                      _________________________________________
                                                                                Clerk